Citation Nr: 1420450	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-00 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript  has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and on the record he waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The July 2009 rating decision denied entitlement to service connection for erectile dysfunction.  The Veteran filed a timely Notice of Disagreement in October 2009 and the RO issued a Statement of the Case (SOC) in December 2012. The Veteran submitted a VA Form 9 dated in December 2012.  However, there is no date stamp on the form to indicate when it was received by the RO to determine whether it was timely.  In February 2014, the Veteran submitted a statement  in support of his appeal for service connection for erectile dysfunction.  He argued that he had submitted a substantive appeal in December 2012 but that the RO had not responded.  The Veteran testified about his erectile dysfunction at his April 2013 hearing.  Giving the Veteran the benefit of the doubt, the Board finds that VA has waived the time required for filing the substantive appeal and takes jurisdiction over the claim.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

In March 2014, the Veteran submitted a properly executed VA Form 21-22 in favor of The American Legion, which has not been revoked.  Therefore, the Veteran's proper representative is The American Legion.  38 C.F.R. § 14.629 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

[The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability are addressed in a separate decision.]  


REMAND

A remand is necessary in this case because the July 2009 and June 2010 VA opinions contain inadequate rationales with regard to secondary service connection.  A new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the June 2010 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a) The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If a new examination is deemed necessary, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A January 2007 VA treatment record where a physician questioned whether erectile dysfunction was due to pain.  

ii) A May 2007 VA treatment report noting that the Veteran has had erectile dysfunction since his most recent hernia surgery. 

iii) A May 2007 VA treatment report where a physician discusses the Veteran's testosterone levels, erectile dysfunction, and depression.  

iv) The July 2009 and June 2010 VA opinion reports pertaining to erectile dysfunction.

v) The Veteran's April 2013 hearing testimony wherein he asserts that use of bupropion and quetiapine cause his erectile dysfunction. 



d) The examiner must provide opinions with regard to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was proximately due to or the result of his service-connected PTSD or the medication he takes as treatment for PTSD.

ii) Whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was aggravated beyond its natural progression by his service-connected PTSD or the medication he takes as part of his treatment for PTSD.  

iii) If the examiner concludes that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected PTSD, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service, or is related to any incident of service.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



